Citation Nr: 0520716	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for peptic ulcer.

2.  Entitlement to an initial compensable rating for scar 
residuals of the chest.

3.  Entitlement to an initial compensable rating for scar 
residuals of the left arm.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  A Notice of Disagreement was received in 
February 2002.  A Statement of the Case was issued in April 
2002.  A timely appeal was received in June 2002.  

The Board remanded the veteran's claims to the Appeals 
Management Center (AMC) in December 2003 for further 
development.  The AMC issued a Supplemental Statement of the 
Case in June 2005, and returned the veteran's claims to the 
Board for final consideration.

The Board notes that, at the May 2004 VA examination, the 
examiner found that the veteran has a deformity of the left 
biceps muscle, which he opines is likely due to injury to the 
biceps muscle at the time of the original stab wound.  The 
Board considers this sufficient to state an informal claim 
for muscle injury residuals of the left arm due to knife 
wounds, and refers the matter to the RO for adjudication.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently has peptic ulcer disease.

2.  The veteran's scars of the chest and left arm are 
superficial, and are not unstable, ulcerated, productive of 
limitation of motion, or painful on examination.  Nor do they 
cover an area of 144 square inches (929 square centimeters) 
or greater.




CONCLUSIONS OF LAW

1.  The veteran does not currently have a peptic ulcer that 
is related to his military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304 (2004).

2.  The criteria for an initial compensable rating for scar 
residuals of the chest are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 through 7805 (2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 
4.118, Diagnostic Codes 7801 through 7805 (2004).

3.  The criteria for an initial compensable rating for scars 
residuals of the left arm are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 through 7805 (2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 
4.118, Diagnostic Codes 7801 through 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in July 2001, prior to the initial AOJ decision.  This letter 
advised the veteran of the first, second and third elements 
required by the Pelegrini II Court as stated above.  In 
addition, he was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  The Statement of the Case and Supplemental 
Statement of the Case also notified the veteran of the 
specific reasons why these particular claims were denied, and 
the information and evidence needed to substantiate the 
claims. 

Although the VCAA notice letter provided to the veteran do 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letter and other 
documents, read as a whole, give notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim, or possibly leading 
to such information and evidence.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
VA has, therefore, complied with the VCAA notice 
requirements.  When the veteran has received notice that 
complies with the statute and regulation, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  Id.  

VA's Office of General Counsel has determined that if, in 
response to notice of its decision on a claim for which VA 
has already given the required notice under 38 U.S.C.A. § 
5103(a), VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  The veteran was provided proper VCAA notice in July 
2001 on his service connection claims.  When his notice of 
disagreement raised the new issue of the proper rating to be 
assigned his now service-connected disabilities of scars to 
the chest and left arm, VA was not required to provide 
additional VCAA notice.  Nevertheless, the AMC provided VCAA 
compliant notice to the veteran in April 2004.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from 
February 2000 through May 2004.  The veteran has not 
identified any relevant private treatment records, although 
he did submit a list of prescription medications he has had 
filled from his pharmacy.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's claim.

For service connection claims, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).  The veteran was provided with an 
appropriate VA examination in May 2004.

For increased rating claims, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
September 2001 and May 2004.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's scar residuals on the chest and 
left arm since he was last examined.  The veteran has not 
reported receiving any recent treatment, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected conditions fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  


II.	Analysis - Service Connection Claim

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The first inquiry is whether the veteran has a current 
disability.  The veteran claims service connection for a 
peptic ulcer.  There are no medical records on record for 
treatment of peptic ulcer.  The veteran underwent a VA 
examination in May 2004.  The veteran reported that he has 
had frequent indigestion for many years.  Within the previous 
two years, he was diagnosed to have reflux.  He stated that 
when he eats he gets reflux symptoms and heartburn, for which 
he takes medication.  He reported that about twice a month he 
will have severe symptoms after eating.  Physical examination 
showed the veteran's abdomen was soft and nontender, his 
bowel sounds were normal, and there were no 
hepatosplenomegaly or masses.  Helicobactor pylori antibody 
testing, a complete blood count, and an upper 
gastrointestinal series, were all normal.  The examiner 
diagnosed the veteran to have dyspepsia and reflux symptoms.  
The examiner found no evidence of peptic ulcer disease, nor 
any scarring to suggest old peptic ulcer disease.  Based upon 
this evidence, the Board finds that the veteran does not 
currently have, nor has he had, peptic ulcer disease, and 
service connection for a peptic ulcer is, therefore, denied.


III.  Analysis - Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's claim for a higher evaluation for scars of the 
chest and left arm are original claims that were placed in 
appellate status by his disagreement with the initial rating 
awards.  In these circumstances, separate ratings may be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The service-connected scars on the veteran's chest and left 
arm are currently evaluated under Diagnostic Code 7805.  The 
Board notes that the criteria for evaluating skin 
disabilities, including scars, contained in 38 C.F.R. § 4.118 
were revised effective on August 30, 2002.  See 67 Fed. Reg. 
49,590-595 (2002).  Diagnostic Code 7805, under which the 
evaluation was assigned, was not changed when the criteria 
were revised.  Likewise, other diagnostic codes pertaining to 
the skin remained substantially unchanged after the revision.  
The revised provisions, however, offer other criteria upon 
which skin disabilities may be evaluated that are not covered 
by the former provisions and are potentially relevant to the 
evaluation on appeal.  

Prior to August 30, 2002, Diagnostic Codes 7801 and 7802 
applied to burn scars and are, therefore, not applicable in 
the present case.  Under the revised rating schedule, 
Diagnostic Codes 7801 and 7802 apply to scars that are not on 
the head, face or neck, and, therefore, are applicable in the 
present case.  Currently Diagnostic Code 7801 provides that 
scars on other than the head, face, or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if the 
area or areas covered exceed 6 square inches (39 square 
centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2004).  Currently Diagnostic Code 7802 provides that scars 
on other than the head, face or neck that are superficial and 
that do not cause limited motion warrant a 10 percent 
evaluation if the area or areas covered are 144 square inches 
(929 square centimeters) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).  Under Diagnostic Code 7802, 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, are separately rated and combined in 
accordance with § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 
7802 Note (1).

Prior to August 2002, superficial scars that are poorly 
nourished with repeated ulceration warranted a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
Currently, a 10 percent disability rating is assigned for 
superficial scars that are unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2004).  An unstable scar is where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).  

Prior to August 30, 2002, Diagnostic Code 7804 provided that 
a superficial scar that was tender and painful on objective 
demonstration warranted a 10 percent disability rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
revised regulation, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (1).  

Under Diagnostic Code 7805, a scar is to be rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118 (2002); 38 C.F.R. § 4.118 (2004).  

There are no treatment records showing medical care of the 
scars on the veteran's chest and left arm.  The veteran 
underwent VA scar examinations in September 2001 and May 
2004.  At the September 2001 VA examination, the veteran 
reported having been stabbed in the left arm, right ankle and 
right chest.  He reported that he has had no severe problems 
with the scars, but every now and then they itch.  Physical 
examination showed the veteran had scars on his left arm near 
the antecubital fossa, the right chest from stab wound and 
chest tube placement, and in the right ankle.  The scars were 
all well healed, non-deforming and non-tender.  

At the May 2004 examination, the veteran reported that there 
had been no significant change since his last evaluation in 
2001.  More than the physical damage, the veteran complained 
of what he called "psychological scars."  He complained of 
some itching approximately twice a month, and the left arm 
scars sometimes get what he called zits.  He denied having 
any severe infections, taking antibiotics, are seeing a 
physician for these scars.  He denied any loss of range of 
motion or other systemic symptoms.  

Physical examination showed the veteran has a barely visible 
scar in the right chest wall just medial to the nipple, which 
is vague and difficult to see, perhaps a centimeter in size; 
and a chest tube scar on the right lateral chest wall, two 
centimeters in size.  Neither of these scars was painful, or 
showed any loss of underlying tissue, ulceration or 
limitation of motion.  

On the left arm, the veteran has three scars, which measured 
seven centimeters, nine centimeters, and 4.5 centimeters in 
size.  They showed no ulceration, were not tender to 
palpitation, and did not cause loss of range of motion.  The 
examiner did note, however, that there appeared to be bulging 
of the biceps muscle that was asymmetric when compared to the 
other side.  Distal light touch, strength and vascular 
structures were completely intact.  

The examiner's impression was that the scars were all well 
healed, nontender, and nondeforming.  He did note, however, 
the veteran had some deformity in the left biceps muscle, 
which he opined was more likely than not related to injury 
with the original stab wound.  

After considering all the evidence, the Board finds that the 
criteria for a compensable rating for scars of the chest and 
left arm are not met.  There is no evidence that the scars 
cause limitation of motion, and thus a compensable evaluation 
under Diagnostic Code 7805 is not warranted.  The scars are 
superficial, but the evidence shows they are not ulcerated, 
tender, unstable or painful on examination, and thus a 
compensable evaluation under either Diagnostic Code 7803 or 
7804 is not warranted.  Also since the evidence shows the 
scars are superficial and do not cause limitation of motion, 
a compensable evaluation under Diagnostic Code 7801 is not 
warranted.  Finally, under Diagnostic Code 7802, a 
compensable evaluation is not warranted for either the chest 
scars or the left arm scars because the evidence does not 
show that they exceed an area of 144 square inches (929 
square centimeters) or greater.  

The veteran is, therefore, not entitled to a compensable 
disability rating for either his chest scars or his left arm 
scars.  The veteran contends, however, that he has 
psychological scars from the stabbing, and that, when his 
scars itch, it reminds him of the stabbing.  The Board 
acknowledges that the veteran believes that his scars should 
be given a compensable rating due to "psychological scars."  
The veteran, however, is service-connected for posttraumatic 
stress disorder (PTSD) that is currently evaluated as 100 
percent disabling.  Any psychological effect caused by the 
physical scars should be included in the evaluation of his 
psychiatric disability (PTSD).  The rating criteria for scars 
do not contemplate psychological effects caused by them, but 
rather only the physical manifestations of the scarring.  

For the foregoing reasons, the veteran's appeal is denied.


ORDER

Entitlement to service connection for peptic ulcer is denied.

Entitlement to an initial compensable rating for scar 
residuals of the chest is denied.

Entitlement to an initial compensable rating for scar 
residuals of the left arm is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


